 

CYPRESS SEMICONDUCTOR CORPORATION

2013 STOCK PLAN AS AMENDED

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

 

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice of Grant.

ACCOUNT NAME:

OPTIONEE NUMBER:  

You have been granted [●] Restricted Stock Units. Each such Unit is equivalent
to one Share of Common Stock of the Company for purposes of determining the
number of Shares subject to this award.  None of the Restricted Stock Units will
be issued (nor will you have the rights of a stockholder with respect to the
underlying shares) until the vesting conditions described below are
satisfied.  Additional terms of this grant are as follows:

GRANT NUMBER:

GRANT DATE:

VEST BASE DATE:

VESTING SCHEDULE:

EXPIRATION DATE:

You acknowledge and agree that this agreement and the vesting schedule set forth
herein does not constitute an express or implied promise of continued engagement
as a Service Provider for the vesting period, for any period, or at all, and
shall not interfere with your right or the Company's right to terminate your
relationship as a Service Provider at any time, with or without cause.

You will not receive a certificate representing the Shares upon vesting, unless
and until you have made satisfactory arrangements (as determined by the
Administrator) with respect to the payment of income, employment and other taxes
which the Company determines must be withheld with respect to such Shares upon
their vesting.  The Administrator, in its sole discretion and pursuant to such
procedures as it may specify, may permit you to satisfy such tax withholding
obligation, in whole or in part (without limitation) by one or more of the
following: (a) paying cash, (b) electing to have the Company withhold otherwise
deliverable shares of Common Stock having a Fair Market Value equal to the
minimum amount statutorily required to be withheld, (c) delivering to the
Company already vested and owned shares of Common Stock having a Fair Market
Value equal to the amount required to be withheld, or (d) selling a

1

 

--------------------------------------------------------------------------------

sufficient number of such shares of Common Stock otherwise deliverable to you
through such means as the Company may determine in its sole discretion (whether
through a broker or otherwise) equal to the minimum amount required to be
withheld.

After opening each of the documents, please confirm your acceptance of the terms
set forth in this Notice, the Restricted Stock Unit Agreement attached as
Exhibit A hereto and the 2013 Stock Plan, as Amended, constitute your entire
agreement with respect to this Award and may not be modified adversely to your
interest except by means of a writing signed by the Company and you. If you are
a U.S. resident, you must accept and return the Restricted Stock Unit Agreement,
executed, within 30 days after the date of notification to you. If you don’t
accept the grant within 30 days, then it will be accepted automatically on your
behalf and you agree to be bound by the terms and conditions therein, the 2013
Stock Plan and all conditions established by the Company in connection with
Awards issued under the 2013 Stock Plan unless you notify human resources or the
legal department of your intention to reject the Award.

You hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
this Award.  

 




2

 

--------------------------------------------------------------------------------

 

EXHIBIT A

CYPRESS SEMICONDUCTOR CORPORATION

2013 STOCK PLAN AS AMENDED

RESTRICTED STOCK UNIT AGREEMENT

 

1. Grant. The Company hereby grants to the Employee an award of Restricted Stock
Units (“RSUs”), as set forth in the Notice of Grant of Restricted Stock Units
and subject to the terms and conditions in this Agreement and the Company’s 2013
Stock Plan, as Amended, (the “Plan”). Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Restricted
Stock Unit Agreement (the “Agreement”).

 

2. Company's Obligation. Each RSU represents the right to receive a Share on the
vesting date. Unless and until the RSUs vest, the Employee will have no right to
receive Shares under such RSUs. Prior to actual distribution of Shares pursuant
to any vested RSUs, such RSUs will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.

 

3. Vesting Schedule. Subject to paragraph 4, the RSUs awarded by this Agreement
will vest in the Employee according to the vesting schedule specified in the
Notice of Grant.

 

4. Forfeiture upon Termination as Service Provider. Notwithstanding any contrary
provision of this Agreement or the Notice of Grant, if the Employee terminates
service as a Service Provider for any or no reason prior to vesting, the
unvested RSUs awarded by this Agreement will thereupon be forfeited at no cost
to the Company.

 

5. Payment after Vesting. Any RSUs that vest in accordance with paragraph 3 will
be paid to the Employee (or in the event of the Employee's death, to his or her
estate) in Shares, provided that to the extent determined appropriate by the
Company, the minimum statutorily required federal, state and local withholding
taxes with respect to such RSUs will be paid by reducing the number of vested
RSUs actually paid to the Employee.

 

6. Payments after Death. Any distribution or delivery to be made to the Employee
under this Agreement will, if the Employee is then deceased, be made to the
administrator or executor of the Employee’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

 

7. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Employee or Employee’s broker.

 

3

 

--------------------------------------------------------------------------------

8. No Effect on Employment. The Employee's employment with the Company and its
Subsidiaries is on an at-will basis only. Accordingly, the terms of the
Employee's employment with the Company and its Subsidiaries will be determined
from time to time by the Company or the Subsidiary employing the Employee (as
the case may be), and the Company or the Subsidiary will have the right, which
is hereby expressly reserved, to terminate or change the terms of the employment
of the Employee at any time for any reason whatsoever, with or without good
cause or notice.

 

9. Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at 198 Champion Court, San Jose,
California 95134-1599, Attn: Stock Administration, or at such other address as
the Company may hereafter designate in writing or electronically.

 

10. Grant is Not Transferable. Except to the limited extent provided in
paragraph 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.

 

11. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

12. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to the Employee (or his or
her estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

 

13. Plan Governs. This Agreement and the Notice of Grant are subject to all
terms and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement or the Notice of Grant and one or more provisions
of the Plan, the provisions of the Plan will govern.

 

14. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any RSUs have vested). All actions taken and all
interpretations and determinations made by the Administrator in good faith will
be final and binding upon Employee, the Company and all other interested
persons. No member of the

4

 

--------------------------------------------------------------------------------

Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.

 

15. Additional Terms for Participants Providing Services Outside the United
States. To the extent Participant provides services to the Company in a country
other than the United States, the RSUs shall be subject to such additional or
substitute terms as shall be set forth for such country in Appendix A attached
hereto, including any sub-plans referenced therein.

 

16. Data Privacy.  By acceptance of this Agreement, the Participant acknowledges
and consents to the collection, use, processing and transfer of personal data as
described below.  The Company, its affiliates and the Participant’s employer
hold certain personal information, including the Participant’s name, home
address and telephone number, date of birth, social security number or other
employee tax identification number, salary, nationality, job title, and any
equity compensation grants or Common Stock awarded, cancelled, purchased,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
managing and administering the Plan (“Data”).  The Company and its affiliates
will transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan.  These recipients may
be located in the United States, the European Economic Area, or elsewhere.  The
Participant hereby authorizes them to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan on
behalf of the Participant to a third party with whom the Participant may have
elected to have payment made pursuant to the Plan.  The Participant may, at any
time, review Data, require any necessary amendments to it or withdraw the
consent herein in writing by contacting the Company; however, withdrawing the
consent may affect the Participant’s ability to participate in the Plan and
receive the benefits intended by this Agreement.  




5

 

--------------------------------------------------------------------------------

APPENDIX A

 

This Appendix A to the Company’s 2013 Stock Plan (the “Plan”) Restricted Stock
Unit Agreement (the “Agreement”) includes special terms and conditions
applicable to Participants in the countries below.  These terms and conditions
are in addition to or substitute for, as applicable, those set forth in the
Agreement.  Any capitalized term used in this Exhibit A without definition shall
have the meaning ascribed to such term in the Plan or the Notice of Grant, as
applicable.

Each Participant is advised to seek appropriate professional advice as to how
the relevant exchange control and tax laws in the Participant’s country may
apply to the Participant’s individual situation.  

 

CANADA

Settlement of RSUs. Notwithstanding any terms or conditions of the Plan or the
Agreement to the contrary, RSUs will be settled in shares of Common Stock only,
not cash.

Securities Law Information. You acknowledge and agree that you will only sell
shares of Common Stock acquired through participation in the Plan outside of
Canada through the facilities of a stock exchange on which the Common Stock is
listed. Currently, the shares of Common Stock are listed on the NASDAQ.

Termination of Employment. This provision replaces Section 4 of the Agreement:

In the event of your termination of employment or other service relationship
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any), your right to vest in the RSUs will
terminate effective as of the date that is the earlier of (1) the date you are
no longer actively providing service or (2) the date you receive notice of
termination of employment from the Employer, regardless of any notice period or
period of pay in lieu of such notice required under applicable laws (including,
but not limited to statutory law, regulatory law and/or common law); the Company
shall have the exclusive discretion to determine when you are no longer actively
employed for purposes of the RSUs.

The following provisions apply if you are resident in Quebec:

Language Acknowledgment. The parties acknowledge that it is their express wish
that this Agreement, including this Appendix, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be provided to them in English.

Consentement relatif à la langue utilisée. Les parties reconnaissent avoir
expressément souhaité que la convention («Agreement») ainsi que cette Annexe,
ainsi que tous les documents, avis et procédures judiciares, éxécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.

 

CHINA

 

Mandatory Sale Restriction

 

Due to regulatory requirements in China, the Company reserves the right to
require the sale of any shares of the Company’s Common Stock acquired under the
Plan within 30 days following the termination of the Employee’s employment with
the Company (including its subsidiaries and affiliates).  The Employee
authorizes the Company, in its sole discretion, to instruct its designated
broker to assist with the mandatory sale of shares of Common Stock issued upon
vesting of RSUs following the Employee’s termination of employment with the
Company (including it subsidiaries and affiliates) and, in this regard,

6

 

--------------------------------------------------------------------------------

the Employee authorizes the Company’s designated broker to complete the sale of
such Common Stock on the Employee’s behalf pursuant to this authorization upon
receipt of the Company’s instructions.  The Employee acknowledges that neither
the Company nor its designated broker is obligated to arrange for the sale of
the Shares at any particular price and that, upon the sale of the Shares, the
proceeds from the sale of the Shares, less any brokerage fees or commissions and
subject to any obligation to satisfy any applicable taxes or other tax-related
items, will be remitted to the Employee in accordance with applicable exchange
control laws and regulations.  

Exchange Control Restrictions

 

The Employee understands and agrees that, pursuant to local exchange control
requirements, the Employee (i) is not permitted to transfer any Shares acquired
under to the Plan out of the account established by the Employee with the
Company’s designated broker, and (ii) will be required to repatriate all cash
proceeds resulting from the Employee’s participation in the Plan, including cash
dividends paid by the Company on Shares acquired under the Plan and/or the sale
of such Shares (together, the “cash proceeds”).  The Employee further
understands that, under local law, such repatriation may need to be effectuated
through a special exchange control account established by the Company or one of
its subsidiaries and the Employee hereby consents and agrees that all cash
proceeds may be transferred to such special account prior to being delivered to
the Employee and that any interest earned on the cash proceeds prior to
distribution to the Employee will be retained by the Company to partially offset
the cost of administering the Plan.  The Employee understands that the cash
proceeds may be paid to the Employee from this special account in U.S. dollars
or in local currency, at the Company’s discretion.  If the cash proceeds are
paid in U.S. dollars, the Employee understands that he or she will be required
to establish a U.S. dollar bank account in China so that the cash proceeds may
be deposited into this account.  If the cash proceeds are converted to local
currency, the Employee acknowledges that the Company is under no obligation to
secure any exchange conversion rate, and the Company may face delays in
converting the cash proceeds to local currency due to exchange control
restrictions in China.  The Employee agrees to bear the risk of any exchange
conversion rate fluctuation between the date the cash dividend is paid and/or
the Shares are sold, as applicable, and the date of conversion of the cash
proceeds to local currency.  The Employee further agrees to comply with any
other requirements that may be imposed by the Company in the future in order to
facilitate compliance with exchange control requirements in China.  

 

FINLAND

 

No country-specific Agreement terms apply.

 

FRANCE

 

 

Sub-Plan.  The Agreement shall be deemed to have been granted outside any
sub-plan, as indicated below:

 

[x]  Grant not made under a French Sub-Plan

 

Data Privacy.

 

This provision replaces the “Data Privacy” section of the Agreement.

 

7

 

--------------------------------------------------------------------------------

By acceptance of this Agreement, the Participant acknowledges and consents to
the collection, use, processing and transfer of personal data as described
below.  The Company, its affiliates and the Participant’s employer hold certain
personal information, including the Participant’s name, home address and
telephone number, date of birth, social security number or other employee tax
identification number, employment history and status, salary, nationality, job
title, and any equity compensation grants or Common Stock awarded, cancelled,
purchased, vested, unvested or outstanding in the Participant’s favor, for the
purpose of managing and administering the Plan (“Data”).  The Company and its
affiliates will transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. Currently, the third
party is E*Trade Financial Outsourcing Group, 4005 Windward Plaza Drive,
Alpharetta, GA 30005, however the Company may retain additional or different
third parties for any of the purposes mentioned. The Company may also make the
Data available to public authorities where required under locally applicable
law.  These recipients may be located in the United States, the European
Economic Area, or elsewhere, which the Participant separately and expressly
consents to, accepting that outside the European Economic Area, data protection
laws may not be as protective as within.  The Participant hereby authorizes them
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing participation
in the Plan, including any requisite transfer of such Data as may be required
for the administration of the Plan on behalf of the Participant to a third party
with whom the Participant may have elected to have payment made pursuant to the
Plan.  The Participant may, at any time, review Data, require any necessary
amendments to it or withdraw the consent herein in writing by contacting the
Company through its local H.R. Director; however, withdrawing the consent may
affect the Participant’s ability to participate in the Plan and receive the
benefits intended by this Agreement.  Data will only be held as long as
necessary to implement, administer and manage the Participant’s participation in
the Plan and any subsequent claims or rights.

 

French Language Provision.  By accepting this Agreement, Participant confirms
having read and understood the documents relating to the Plan which were
provided to Participant in the English language. Participant accepts the terms
of those documents accordingly.

 

French translation:  En acceptant ce Contrat vous confirmez ainsi avoir lu et
compris les documents relatifs au Plan qui vous ont été communiqués en langue
anglaise. Vous en acceptez les termes en connaissance de cause.

Exchange Control Information. If you import or export cash (e.g., sales proceeds
received under the Plan) with a value equal to or exceeding €10,000 and do not
use a financial institution to do so, you must submit a report to the customs
and excise authorities.

Tax Reporting. If you hold shares of Common Stock outside of France or maintain
a foreign bank account, you are required to report such to the French tax
authorities when filing your annual tax return. Failure to comply could trigger
significant penalties.

 

GERMANY

 

Acceptance of Agreement. Notwithstanding the terms of the Agreement, a
Participant must acknowledge and accept the Agreement by signing a copy of the
Agreement and returning the original signed document within 30 days after the
date of the electronic mail notification of the Agreement.  For the avoidance of
doubt, this Agreement may be accepted electronically or please sign and return
the Agreement to:  [INSERT LOCAL HR REP], c/o Spansion International Inc. (a
subsidiary of Cypress Semiconductor Corporation)- Pittlerstraße 47, Langen,
Germany.

 

No Impact on Other Rights.  The grant of RSUs under the Plan is a one-time
benefit and does not create

8

 

--------------------------------------------------------------------------------

any contractual or other right to receive any other grant of RSUs or other
awards under the Plan in the future.

 

Consent to Personal Data Processing and Transfer.

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. In the event that you make or
receive a payment in excess of this amount, you are responsible for obtaining
the appropriate form from the remitting bank and complying with applicable
reporting requirements.

 

This provision replaces the “Data Privacy” section of the Agreement.

 

By acceptance of this Agreement, the Participant acknowledges and consents to
the collection, use, processing and transfer of personal data as described
below.  The Company and the Participant’s employer hold certain personal
information, including the Participant’s name, home address and telephone
number, date of birth, social security number or other employee tax
identification number, salary, nationality, job title, and any equity
compensation grants or Common Stock awarded, cancelled, purchased, vested,
unvested or outstanding in the Participant’s favor, for the purpose of managing
and administering the Plan (“Data”).  The Company and the Participant’s employer
will transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan, at the time being
E*Trade Financial Outsourcing Group, 4005 Windward Plaza Drive, Alpharetta, GA
30005.  These recipients are located in the European Economic Area, but also
outside and in so-called insecure third-party countries that do not guarantee
the data privacy protection level of the European Economic Area, for example the
United States.  The Participant hereby authorizes them to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing participation in the Plan, including
any requisite transfer of such Data as may be required for the administration of
the Plan on behalf of the Participant to a third party with whom the Participant
may have elected to have payment made pursuant to the Plan.  The Participant
may, at any time, review Data, require any necessary amendments to it or
withdraw the consent herein in writing by contacting the Company; however,
withdrawing the consent may affect the Participant’s ability to participate in
the Plan and receive the benefits intended by this Agreement.  

 

HONG KONG

 

WARNING:  The RSUs and Shares do not constitute a public offering of securities
under Hong Kong law and are available only to Employees of the Company. The
Agreement, including this Appendix, the Plan and other incidental communication
materials have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong. Nor have the documents been
reviewed by any regulatory authority in Hong Kong. The RSUs are intended only
for the personal use of each Employee of the Company and may not be distributed
to any other person. If the Employee is in any doubt about any of the contents
of the Agreement, including this Appendix or the Plan, the Employee should
obtain independent professional advice.

Manner of Payment. This provision replaces Section 7 of the Agreement:

Notwithstanding any discretion in the Plan or the Agreement to the contrary,
upon vesting of the RSUs, Shares will be issued to the Employee. In no event
will the Award be paid to Employee in the form of cash.

Sale of Shares. To facilitate compliance with securities laws in Hong Kong, in
the event the Employee’s RSUs vest and Shares are issued to the Employee within
six months of the Date of Grant, the Employee

9

 

--------------------------------------------------------------------------------

agrees that he or she will not dispose of any Shares acquired prior to the
six-month anniversary of the Date of Grant.

Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”). Notwithstanding the foregoing, if the Plan is deemed
to constitute an occupational retirement scheme for the purposes of ORSO, then
the Employee’s grant shall be void.  

 

INDIA

Exchange Control Notification. The Employee understands that he or she must
repatriate any proceeds from the sale of Shares acquired under the Plan and any
dividends received in relation to the Shares to India and convert the funds into
local currency within 90 days of receipt. The Employee must obtain a foreign
inward remittance certificate (“FIRC”) from the bank where the Employee deposits
the foreign currency and maintains the FIRC as evidence of the repatriation of
funds in the event the Reserve Bank of India or the Company requests proof of
repatriation. It is your responsibility to comply with applicable exchange
control laws in India.

Effective April 1, 2012, you are required to declare in your annual tax return
(a) any foreign assets held by you or (b) any foreign bank accounts for which
you have signing authority.

 

IRELAND

 

Manner of Payment. This provision replaces Section 5 of the Agreement:

Notwithstanding any discretion in the Plan or the Agreement to the contrary,
upon vesting of the RSUs, Shares will be issued to the Employee. In no event
will the Award be paid to Employee in the form of cash.

Exclusion from Termination Indemnities and Other Benefits. This provision
supplements Section 8 of the Agreement:

By accepting the RSUs, the Employee acknowledges, understands, and agrees that
the benefits received under the Plan will not be taken into account for any
redundancy or unfair dismissal claim.

Director Notification. If the Employee is a director, shadow director or
secretary of an Irish subsidiary of the Company, the Employee is subject to
certain notification requirements under Section 53 of the Companies Act, 1990.
Among these requirements is an obligation to notify the Irish affiliate in
writing within five (5) business days when the Employee receives an interest
(e.g., RSUs, Shares) in the Company and the number and class of shares or rights
to which the interest relates. In addition, the Employee must notify the Irish
subsidiary within five (5) business days when the Employee sells Shares acquired
under the Plan. This notification requirement also applies to any rights or
Shares acquired by the Employee’s spouse or children (under the age of 18).

 

ISRAEL

 

Sub-Plan.  The Agreement shall be deemed granted under and subject to the terms
of the Sub-Plan – Israel (the “Sub-Plan”).  Capitalized terms not otherwise
defined herein or in the Plan shall have the meanings ascribed in the Sub-Plan.

Acceptance of Agreement.  Notwithstanding the terms of the Agreement, a
Participant must acknowledge and accept the Agreement by signing a copy of the
Agreement document and returning the original signed document to [INSERT LOCAL
HR REP] at Spansion Israel Ltd. (a subsidiary of Cypress Semiconductor

10

 

--------------------------------------------------------------------------------

Corporation), P.O. Box 8385, Sappir Industiral Park, Netanya 42504, Israel
within 30 days after the date of the electronic mail notification of this
Agreement document, and hereby acknowledges and agrees to the following:  

The Agreement is granted under and governed by the Plan (including the
Sub-Plan), Section 102(b)(2) of the Income Tax Ordinance (New Version) – 1961
and the Rules promulgated in connection therewith (“Section 102”) and the Trust
Agreement.

 

·

The shares of Common Stock issued upon vesting of the RSUs will be issued to the
Trustee to hold on Participant’s behalf, pursuant to the terms of Section 102
and the Trust Agreement.

 

·

Participant is familiar with the terms and provisions of Section 102,
particularly the Capital Gains Track described in subsection (b)(2) thereof, and
agrees that Participant will not require the Trustee to release or sell the RSUs
or underlying shares of Common Stock during the Restricted Holding Period,
unless permitted to do so by applicable law.

Data Privacy.

 

This provision replaces the “Data Privacy” section of the Agreement.

 

By acceptance of this Agreement, the Participant acknowledges and consents to
the collection, use, processing and transfer of personal data as described
below.  The Company, its affiliates and the Participant’s employer hold certain
personal information, including the Participant’s name, home address and
telephone number, date of birth, social security number or other employee tax
identification number, salary, nationality, job title, and any equity
compensation grants or Common Stock awarded, cancelled, purchased, vested,
unvested or outstanding in the Participant’s favor, for the purpose of managing
and administering the Plan (“Data”).  The Company and its affiliates will
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan.  These recipients may be located in
the United States, the European Economic Area, or elsewhere.  The Participant
hereby authorizes them to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing participation in the Plan, including any requisite transfer of such
Data as may be required for the administration of the Plan on behalf of the
Participant to a third party with whom the Participant may have elected to have
payment made pursuant to the Plan, including transfers outside of Israel and
further transfers thereafter.  The Participant may, at any time, review Data,
require any necessary amendments to it or withdraw the consent herein in writing
by contacting the Company; however, withdrawing the consent may affect the
Participant’s ability to participate in the Plan and receive the benefits
intended by this Agreement.  

 

ITALY

 

Data Privacy Notice and Consent.

 

This provision replaces the “Data Privacy” section of the Agreement.

 

Participant hereby explicitly and unambiguously consents to the collection, use,
processing and transfer, in electronic or other form, of personal data as
described in this section of Exhibit A by and among, as applicable, the Company
and any Subsidiary for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.

 

Participant understands that the Company and any Subsidiary may hold certain
personal information about Participant, including but not limited to,
Participant’s name, home address and

11

 

--------------------------------------------------------------------------------

telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of Common Stock or
directorships held in the Company, details of the RSUs or any other entitlement
to shares of Common Stock awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor, for the exclusive purpose of managing and
administering the Plan (“Personal Data”).

Participant also understands that providing the Company with Personal Data is
necessary for the performance of the Plan and that Participant’s denial to
provide Personal Data would make it impossible for the Company to perform its
contractual obligations and may affect Participant’s ability to participate in
the Plan.  The Controller of Personal Data processing is Spansion Inc. (a
subsidiary of Cypress Semiconductor Corporation), with registered offices at 915
DeGuigne Drive, P.O. Box 3453, Sunnyvale, California 94088, United States of
America, and, pursuant to Legislative Decree no. 196/2003, its representative is
[INSERT LOCAL HR REP], Spansion International Inc. (a subsidiary of Cypress
Semiconductor Corporation) - Pittlerstraße 47, Langen, Germany.

 

Participant understands that Personal Data will not be publicized, but it may be
transferred to banks, other financial institutions or brokers involved in the
management and administration of the Plan.  Participant further understands that
the Company and/or a Subsidiary will transfer Personal Data amongst themselves
as necessary for the purpose of implementation, administration and management of
Participant’s participation in the Plan, and that the Company and/or a
Subsidiary may each further transfer Personal Data to third parties assisting
the Company in the implementation, administration and management of the Plan,
including any requisite transfer of Personal Data to a broker or other third
party with whom Participant may elect to deposit any Shares acquired under the
Plan.  Such recipients may receive, possess, use, retain and transfer Personal
Data in electronic or other form, for the purposes of implementing,
administering and managing Participant’s participation in the Plan.  Participant
understands that these recipients may be located in or outside the European
Economic Area, such as in the United States or elsewhere.  Should the Company
exercise its discretion in suspending all necessary legal obligations connected
with the management and administration of the Plan, it will delete Personal Data
as soon as it has accomplished all the necessary legal obligations connected
with the management and administration of the Plan.

 

Participant understands that Personal Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Personal Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.

The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area as specified herein and
pursuant to applicable laws and regulations, does not require Participant’s
consent thereto as the processing is necessary to performance of contractual
obligations related to implementation, administration and management of the
Plan.  Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, Participant has the right to, including but not limited to,
access, delete, update, correct or stop, for legitimate reason, the Personal
Data processing.  Furthermore, Participant is aware that Personal Data will not
be used for direct marketing purposes.  In addition, Personal Data provided can
be reviewed and questions or complaints can be addressed by contacting
Participant’s human resources department.

Plan Document Acknowledgment. In accepting the RSU, the Employee acknowledges
that a copy of the Plan was made available to the Employee and that the Employee
has reviewed the Plan and the

12

 

--------------------------------------------------------------------------------

Agreement, including this Appendix, in their entirety and fully understand and
accept all provisions of the Plan, the Agreement and this Appendix.

 

The Employee further acknowledges that he or she has read and specifically and
expressly approves the following provision in the Agreement: Vesting Schedule
and No Effect on Employment, as well as the following provision in the Plan:
Restricted Stock/Restricted Stock Units.

Additional Tax/Exchange Control Information. You are required to report in your
annual tax return: (a) any transfers of cash or Common Stock to or from Italy
exceeding €10,000 or the equivalent amount in U.S. dollars; (b) any foreign
investments or investments (including proceeds from the sale of Common Stock
acquired under the Plan) held outside of Italy exceeding €10,000 or the
equivalent amount in U.S. dollars, if the investment may give rise to taxable
income in Italy and (c) the amount of the transfers to and from abroad which
have had an impact during the calendar year on your foreign investments or
investments held outside of Italy. Under certain circumstances, you may be
exempt from requirement under (a) above if the transfer or investment is made
through an authorized broker resident in Italy.

 

 

 

JAPAN

 

Data Privacy.

 

This provision replaces the “Data Privacy” section of the Agreement.

 

By acceptance of this Agreement, the Participant acknowledges and consents to
the collection, use, processing and transfer of personal data as described
below.  The Company, and the Participant’s employer hold the following personal
information for the purpose of managing and administering the Plan
(“Data”):  the Participant’s name, home address and telephone number, date of
birth, social security number or other employee tax identification number,
salary, nationality, job title, and any equity compensation grants or Common
Stock awarded, cancelled, purchased, vested, unvested or outstanding in the
Participant’s favor.  From time to time, the Company may change the scope of its
affiliates that hold, use or process Participant’s personal information or the
scope of Participant’s personal information to be held, used or processed by the
Company, its affiliates and the Participant’s employer, by providing, or made
easily accessible, information about such change to the Participant.  The
Company and its affiliates will transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan.  These
recipients may be located in the United States, the European Economic Area, or
elsewhere.  The Participant hereby authorizes them to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing participation in the Plan, including
any requisite transfer of such Data as may be required for the administration of
the Plan on behalf of the Participant to a third party with whom the Participant
may have elected to have payment made pursuant to the Plan.  The Participant
may, at any time, review Data, require any necessary amendments to it or
withdraw the consent herein in writing by contacting the Company; however,
withdrawing the consent may affect the Participant’s ability to participate in
the Plan and receive the benefits intended by this Agreement.

 

KOREA

 

13

 

--------------------------------------------------------------------------------

Exchange Control Information. Korean residents who realize US$500,000 or more
from the sale of shares of Common Stock or receipt of dividends in a single
transaction are required to repatriate the proceeds to Korea within 18 months of
receipt.

 

MALAYSIA

Data Privacy.

 

This provision replaces the “Data Privacy” section of the Agreement.

 

By acceptance of this Agreement, the Participant acknowledges and consents to
the collection, use, processing and transfer of personal data as described
below.  The Company, its affiliates and the Participant’s employer hold certain
personal information from the Participant’s employee records, including the
Participant’s name, home address and telephone number, date of birth, social
security number or other employee tax identification number, salary,
nationality, job title, and any equity compensation grants or Common Stock
awarded, cancelled, purchased, vested, unvested or outstanding in the
Participant’s favor, for the purpose of managing and administering the Plan
(“Data”). The Company and its affiliates will transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan and will disclose certain Data to the Inland Revenue Board and other
relevant authorities as required by law.  These recipients may be located in the
United States, the European Economic Area, Malaysia or elsewhere. The
Participant hereby authorizes them to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan on
behalf of the Participant to a third party with whom the Participant may have
elected to have payment made pursuant to the Plan. The Data will be retained by
the Company, its affiliates and the Participant’s employer for the entire
duration of the Participant’s employment and for a further seven years after
cessation of employment. The Holder may, at any time, review Data, require any
necessary amendments to it or withdraw the consent herein in writing by
contacting [INSERT LOCAL HR REP], at Sdn. Bhd. (613545-T), Phase II, Free
Industrial Zone, Bayan Lepas, 11900 Penang, Malaysia; site phone no:  +60 4 888
2000.

 

Disclosure of Data is obligatory for the implementation, administration and
management of the Plan; however, withdrawing the consent may affect the
Participant’s ability to participate in the Plan and receive the benefits
intended by this Agreement.

 

Director Notification. If the Employee is a director of a subsidiary or other
related company in Malaysia, then the Employee is subject to certain
notification requirements under the Malaysian Companies Act, 1965. Among these
requirements is an obligation to notify the Malaysian subsidiary in writing when
the Employee receives an interest (e.g., RSUs, Shares) in the Company or any
related companies. In addition, the Employee must notify the Malaysian
subsidiary when he or she sells Shares of the Company or any related company
(including when the Employee sells Shares acquired under the Plan). These
notifications must be made within 14 days of acquiring or disposing of any
interest in the Company or any related company.

Securities Law Information. Malaysian insider-trading rules may impact the
acquisition or disposal of Shares or rights to Shares under the Plan. Under such
rules, the Employee is prohibited from acquiring Shares or rights to Shares
(e.g., RSUs) or selling Shares when he or she possesses information that is not
generally available and which the Employee knows or should know will have a
material effect on the price of the Shares once such information is generally
available. By accepting this grant, the Employee acknowledges that he or she is
not in possession of any material, non-publicly disclosed information regarding
the Company at the time of grant and will not acquire or sell Shares when in
possession of any material, non-publicly disclosed information regarding the
Company.

14

 

--------------------------------------------------------------------------------

 

PHILIPPINES

 

Securities Law Information. The sale or disposal of Shares acquired under the
Plan may be subject to certain restrictions under Philippines securities laws.
Those restrictions should not apply if the offer and resale of Shares takes
place outside of the Philippines through the facilities of a stock exchange on
which the Shares are listed. The Shares are currently listed on the NASDAQ. The
Company’s designated broker should be able to assist the Employee in the sale of
Shares on the NASDAQ. If the Employee has questions with regard to the
application of Philippines securities laws to the disposal or sale of Shares
acquired under the Plan the Employee should consult with his or her legal
advisor.

 

SINGAPORE

 

Securities Law Information. The RSUs were granted to the Employee pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Agreement and
the Plan have not been lodged or registered as a prospectus with the Monetary
Authority of Singapore. The Employee should note that the Employee’s RSUs are
subject to section 257 of the SFA and the Employee will not be able to make any
subsequent sale in Singapore, or any offer of such subsequent sale of the Shares
unless such sale or offer in Singapore is made pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA
(Chapter 289, 2006 Ed.).

Director Notification. If the Employee is a director, associate director or
shadow director of a subsidiary or other related company in Singapore, the
Employee is subject to certain notification requirements under the Singapore
Companies Act. Among these requirements is an obligation to notify the Singapore
subsidiary in writing when the Employee receives an interest (e.g., RSUs,
Shares) in the Company or any related company. In addition, the Employee must
notify the Singapore subsidiary when the Employee sells Shares of the Company or
any related company (including when the Employee sells Shares acquired under the
Plan). These notifications must be made within two business days of acquiring or
disposing of any interest in the Company or any related company. In addition, a
notification must be made of the Employee’s interests in the Company or any
related company within two business days of becoming a director.

Insider Trading Notification. You should be aware of the Singapore insider
trading rules, which may impact the acquisition or disposal of shares or rights
to shares of Common Stock under the Plan. Under the Singapore insider trading
rules, you are prohibited from acquiring or selling shares of Common Stock or
rights to shares of Common Stock (e.g., RSUs under the Plan) when you are in
possession of information which is not generally available and which you know or
should know will have a material effect on the price of Common Stock once such
information is generally available.

 

 

SWEDEN

 

No country-specific Agreement terms apply.

 

TAIWAN

 

Exchange Control Information. You may remit foreign currency (including proceeds
from the sale of Common Stock) into or out of Taiwan up to US$5,000,000 per year
without special permission. If the transaction amount is

15

 

--------------------------------------------------------------------------------

TWD500,000 or more in a single transaction, you must submit a Foreign Exchange
Transaction Form to the remitting bank and provide supporting documentation to
the satisfaction of the remitting bank.

 

THAILAND

 

No country-specific Agreement terms apply.

 

 

THE NETHERLANDS

 

Data Privacy.

 

This provision replaces the “Data Privacy” section of the Agreement.

 

By acceptance of this Agreement, the Participant acknowledges and consents to
the collection, use, processing and transfer of personal data as described
below.  The Company, its affiliates and the Participant’s employer hold certain
personal information, including the Participant’s name, home address and
telephone number, date of birth, citizen service number (burgerservicenummer)
(former social security number) or other employee tax identification number
(insofar as allowed), salary, nationality, job title, and any equity
compensation grants or Common Stock awarded, cancelled, purchased, vested,
unvested or outstanding in the Participant’s favor, for the purpose of managing
and administering the Plan (“Data”).  The Company and its affiliates will
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan.  Currently, the third parties are
E*Trade Financial Outsourcing Group, 4005 Windward Plaza Drive, Alpharetta, GA
30005, however the Company may retain additional or different third parties for
any of the purposes mentioned. These recipients may be located in the United
States, the European Economic Area, or elsewhere. Countries outside the European
Economic Area do not provide for a similar level of data protection as within
the European Economic Area pursuant to the European Data Protection Directive
95/46/EC. The Participant hereby authorizes them to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing participation in the Plan, including
any requisite transfer of such Data as may be required for the administration of
the Plan on behalf of the Participant to a third party with whom the Participant
may have elected to have payment made pursuant to the Plan.  The Participant
may, at any time, review Data, require any necessary amendments to it or
withdraw the consent herein in writing by contacting the Company; however,
withdrawing the consent may affect the Participant’s ability to participate in
the Plan and receive the benefits intended by this Agreement.  The Holder
understands that he or she may request a list of the names and addresses of the
third party recipients of Data by contacting the Company through its local H.R.
Representative at Spansion International Inc. (a subsidiary of Cypress
Semiconductor Corporation), Attn: [INSERT LOCAL HR REP], Pittlerstraße 47,
Langen, Germany.    

 

UNITED KINGDOM

 

Eligible Individual.   For the purpose of RSUs awarded in the UK, only Employees
are Eligible Individuals.

Tax Withholding.  

The following is added to the “Tax Withholding” section of the Agreement.

The Participant will be liable for and agrees to indemnify and keep indemnified
the Company, any subsidiary and his/her employing company, if different, from
and against any liability for or obligation to

16

 

--------------------------------------------------------------------------------

pay any Tax Liability (a “Tax Liability” being any liability for income tax,
employee’s National Insurance contributions and, at the discretion of the
Company, employer’s National Insurance Contributions) that is attributable to
(i) the grant or vesting of, or any benefit derived by the Participant from, the
RSUs, (ii) the acquisition by the Participant of the Common Stock on the
settlement of the RSUs, or (iii) the disposal of any Common Stock.

At the discretion of the Company, the RSUs will not vest until the Participant
has entered into an election with the Company (or his/her employer) (as
appropriate) in a form approved by the Company and Her Majesty’s Revenue &
Customs (a “Joint Election”) under which any liability of the Company and/or the
employer for employer’s National Insurance contributions arising in respect of
the granting, vesting, settlement of or other dealing in the RSUs, or the
acquisition of Common Stock on settlement of the RSUs, is transferred to and met
by the Participant.

The RSUs will not vest until the Participant has made such arrangements as the
Company may require for the satisfaction of any Tax Liability that may arise in
connection with the vesting or settlement of the RSUs and/or the acquisition of
the Common Stock by the Participant.  The Company shall not be required to
issue, allot or transfer Common Stock until the Participant has satisfied this
obligation.

No Right to Continued Employment.

This provision replaces the “No Right to Continued Employment” section of the
Agreement.

Neither the RSUs nor this Agreement:

 

(i)

confers upon the Participant any right to continue to be an employee of the
Company or any of its subsidiaries or interferes in any way with the right of
the Company or any of its subsidiaries to terminate the Participant’s employment
at any time; or

 

(ii)

forms part of the Participant’s entitlement to remuneration and benefits in
terms of his/her employment, or affects the Participant’s terms and conditions
of employment.

Data Privacy.

This provision replaces the “Data Privacy” section of the Agreement.

 

By acceptance of this Agreement, the Participant acknowledges and consents to
the collection, use, processing and transfer of personal data as described
below.  The Company, its affiliates and the Participant’s employer hold certain
personal information (including sensitive personal information) such as the
Participant’s name, home address and telephone number, date of birth, social
security number or other employee tax identification number, salary,
nationality, job title, and any equity compensation grants or Common Stock
awarded, cancelled, purchased, vested, unvested or outstanding in the
Participant’s favor, for the purpose of managing and administering the Plan
(“Data”).  By participating in the Plan, the Participant agrees that the Company
and its affiliates may hold and process such Data, and may transfer Data to any
third parties assisting the Company or its affiliates in the implementation,
administration and management of the Plan.  These recipients may be located in
the United States, the European Economic Area, or elsewhere.  The Participant
hereby authorizes them to receive, possess, process, use, hold, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing participation in the Plan and in the
course of the Company’s business, including any requisite transfer of such Data
as may be required for the administration of the Plan on behalf of the
Participant to a third party with whom the Participant may have elected to have
payment made pursuant to the Plan.  The Participant may, at any time, review
Data, require any necessary

17

 

--------------------------------------------------------------------------------

amendments to it or withdraw the consent herein in writing by contacting the
Company; however, withdrawing the consent may affect the Participant’s ability
to participate in the Plan and receive the benefits intended by this
Agreement.  

Manner of Payment. This provision replaces Section 5 of the Agreement:

Notwithstanding any discretion in the Plan or this Agreement to the contrary,
upon vesting of the RSUs, Shares will be issued to the Employee. In no event
will the Award be paid to Employee in the form of cash.

Furthermore, notwithstanding any provision of the Plan or the Agreement to the
contrary, the Employee will not be entitled to receive any Shares pursuant to
the vesting of the RSUs unless and until the Employee has executed a Joint
Election (as defined below) in connection with the RSUs.

Joint Election. As a condition of the grant of RSUs, the Employee agrees to
accept any liability for secondary Class 1 National Insurance contributions (the
“Employer NICs”) which may be payable by the Company or the Employer with
respect to the vesting of the RSUs or otherwise payable with respect to a
benefit derived in connection with the RSUs.

Without limitation to the foregoing, the Employee agrees to execute a joint
election between the Company and/or the Employer and Employee (the “Joint
Election”), the form of such Joint Election being formally approved by HMRC, and
any other consent or election required to accomplish the transfer of the
Employer NICs to the Employee. The Employee further agrees to execute such other
joint elections as may be required between the Employee and any successor to the
Company and/or the Employer. If the Employee does not enter into a Joint
Election, no Shares shall be issued to the Employee without any liability to the
Company and/or the Employer. The Employee further agrees that the Company and/or
the Employer may collect the Employer NICs from the Employee by any means.

If the Employee has signed a Joint Election in the past with respect to an RSU
award granted to him or her by the Company and that Joint Election applies to
all grants made under the Plan, the Employee need not sign another Joint
Election in connection with this RSU grant.

 

Responsibility for Taxes. This provision supplements the Agreement:

You agree that, if you do not pay or the Employer or the Company does not
withhold from you the full amount of Tax-Related Items that you owe at vesting
and settlement of the RSUs, or the release or assignment of the RSUs for
consideration, or the receipt of any other benefit in connection with the RSUs
(the “Taxable Event”) within 90 days after the Taxable Event, or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, then the amount of income tax that should have been withheld
shall constitute a loan owed by you to the Employer, effective 90 days after the
Taxable Event. You agree that the loan will bear interest at Her Majesty’s
Revenue & Customs’ (“HMRC”) official rate and will be immediately due and
repayable by you, and the Company and/or the Employer may recover it at any time
thereafter by withholding the funds from salary, bonus or any other funds due to
you by the Employer, by withholding in shares of Common Stock issued upon
vesting of your RSUs or from the cash proceeds from the sale of shares of Common
Stock or by demanding cash or a cheque from you. You also authorize the Company
to delay the issuance of any shares of Common Stock unless and until the loan is
repaid in full.

Notwithstanding the foregoing, if you are an officer or executive director (as
within the meaning of Section 13(k) of the U.S. Securities Exchange Act of 1934,
as amended), the terms of the immediately foregoing provision will not apply. In
the event that you are an officer or executive director and the income tax that
is due is not collected from or paid by you within 90 days of the Taxable Event,
the amount of any uncollected income tax may constitute a benefit to you on
which additional income tax and

18

 

--------------------------------------------------------------------------------

national insurance contributions may be payable. You will be responsible for
reporting and paying any income tax due on this additional benefit directly to
the HMRC under the self-assessment regime and for reimbursing the Company or the
Employer (as appropriate) for the value of any employee national insurance
contributions due on this additional benefit.

 

19

 